DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-12 are pending.

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 8-28-2020 has been considered.  An initialed copy is enclosed.

Double Patenting
Applicant is advised that should claims 5-8 be found allowable, claims 9-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 and 15-24 of U.S. Patent No. 10,472,398  Although the conflicting claims are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to express the fusion protein of the patented claims from a vector into the membrane of a host cell/control/test cells as is highly conventional in the art.
It is noted that the instant claims were not restricted from either Group I or Group III in grandparent application 14/357,635 which matured into Patent No. 10,742,398.  As such, there exists no safe harbor provision under 35 USC 121 for these claims as they relate to the ‘398 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Aa to claim 5, it is noted that claim 5 further comprises additional steps and specifically recites the step of “contacting the membrane comprising the light-activated ion channel polypeptide with light under conditions suitable for altering ion conductivity of the membrane.  It is noted that this step is already performed in claim 1, which specifically recites :contacting the expressed light activated ion channel polypeptide with a light that activates the light-activated ion channel polypeptide and alters the ion conductivity of the membrane”.  Therefore, the first “additional” step of claim 5 is already performed in claim 1.  The ion conductivity of the 
As to claims 5 and 9, the step of contacting the membrane with a candidate compound, however it is unclear where this contacting is in the series of steps as :the membrane could reference claim 1or the contacted membrane step of claim 5.  Is the contacting done before or after contacting with the light that activates the light activated ion channel polypeptide ?
As to claim 5, second to last line.. the phrase “the control ion conductivity” is unclear does Applicant mean the control cell membrane ion conductivity.
As to claim 9, second to last line.. the phrase “the control ion conductivity” is unclear does Applicant mean the control cell membrane ion conductivity.
As claims 6-8 do not lend any further clarification, they are likewise rejected.
As to claims 8 and 12, the terms “the effect” and  “the test membrane” lack clear antecedent basis, both membranes are apparently tested.  Clarification is respectfully requested.

Status of the Claims
Claims 1-12 stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 8:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645